FOR PUBLICATION                      FILED
             UNITED STATES COURT OF APPEALS                    JAN 29 2018
                                                          MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS
                       FOR THE NINTH CIRCUIT

AMERICAN BEVERAGE                    No.   16-16072
ASSOCIATION; CALIFORNIA
RETAILERS ASSOCIATION,               D.C. No. 3:15-cv-03415-EMC
                                     Northern District of California,
          Plaintiffs-Appellants,     San Francisco

and                                  ORDER

CALIFORNIA STATE OUTDOOR
ADVERTISING ASSOCIATION,

          Plaintiff,

 v.

CITY AND COUNTY OF SAN
FRANCISCO,

          Defendant-Appellee.
AMERICAN BEVERAGE                               No.    16-16073
ASSOCIATION; CALIFORNIA
RETAILERS ASSOCIATION,                          D.C. No. 3:15-cv-03415-EMC

                Plaintiffs,

and

CALIFORNIA STATE OUTDOOR
ADVERTISING ASSOCIATION,

                Plaintiff-Appellant,

 v.

CITY AND COUNTY OF SAN
FRANCISCO,

                Defendant-Appellee.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel disposition in these cases shall

not be cited as precedent by or to any court of the Ninth Circuit.

      Judge Bybee did not participate in the deliberations or vote in these cases.




                                          2